Citation Nr: 1521962	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-22 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) at an enhanced/higher rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1967 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This issue was previously before the Board in August 2012 and January 2014 at which times the case was remanded for further development.  There has been substantial compliance with the August 2012 and January 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  See May 2014 supplemental statement of the case.

The issue of entitlement to specially-adapted housing or a special home adaptation grant has been raised by the Veteran in a March 2015 claim.  As the Board does not presently have jurisdiction over it, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, rated 100 percent disabling effective February 13, 1993; lumbar strain with degenerative changes, rated 40 percent disabling effective September 29, 2003; bladder dysfunction associated with lumbar strain with degenerative changes, rated 60 percent disabling effective January 13, 2004; right foot drop associated with lumbar strain with degenerative changes, rated 30 percent disabling effective March 31, 2008; right hip pain with degenerative changes, rated 20 percent disabling effective March 31, 2008; inversion contracture right ankle, rated 20 percent disabled effective March 31, 2008; right knee pain with narrowing of medial compartment, rated 10 percent disabling effective March 31, 2008; plantar warts right foot, rated 10 percent disabling effective March 31, 2008; right wrist degenerative joint disease associated with right foot drop, rated 10 percent disabling effective August 31, 2012; left wrist degenerative joint disease associated with right foot drop, rated 10 percent effective August 31, 2012; and erectile dysfunction, rated 0 percent disabling effective January 13, 2004.  
 
2.  The Veteran is in receipt of SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) based on service-connected PTSD evaluated as 100 percent disabling and additional service-connected disability (bladder dysfunction) independently ratable at 60 percent or more from January 13, 2004.
 
3.  The Veteran is in receipt of SMC under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on the loss of use of a creative organ from January 13, 2004.

4.  The Veteran is in receipt of SMC under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on the loss of use of the right foot from September 29, 2003.

5.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has the anatomical loss or loss of use of both feet or one hand and one foot, blindness in both eyes, is permanently bedridden, or so helpless as to be in need of regular aid or attendance.


CONCLUSION OF LAW

The criteria for an enhanced/higher level of special monthly compensation (SMC) have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in January 2010. 

VA also has a duty to assist the Veteran in the development of the claim.  The claims file contains VA and private medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Board further finds that a VA examination and/or opinion is not warranted.  The Veteran's contention is that, based on his disability ratings, he is entitled to a higher level of SMC.  Thus, the issue is one of statutory interpretation.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II.  Analysis

Legal Criteria

SMC is available when, as the result of service-connected disability, a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350 and 3.352 (2014).  The rate of SMC varies according to the nature of the veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114(k).  Additional levels of SMC are provided in sections 1114(l), (m), (n), and (o), which state, in pertinent part:

(l) if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance, the monthly compensation shall be $3,075;

(m) if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg ..., or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so significantly disabled as to be in need of regular aid and attendance, the monthly compensation shall be $3,392;

(n) if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing natural elbow action with prosthesis in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg ..., or has suffered anatomical loss of both eyes, or has suffered blindness without light perception in both eyes, the monthly compensation shall be $3,860;

(o) if the veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections ( l ) through (n) of this section, no condition being considered twice in the determination, ... the monthly compensation shall be $4,313. 

In sum, subsections (l) through (n) provide progressively increased rates of SMC based on the severity of the veteran's disability.  Subsection (o) provides for an even higher rate of SMC for veterans who are entitled to two or more of the rates provided under one or more subsections (l) through (n).  

The provisions of 38 U.S.C.A. § 1114(p) provide for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p) , additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114 , but not above the "o" rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. §§ 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p). 38 C.F.R. § 3.350(f)(3).  

Also, SMC at the level or rate of "s" is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or, (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Discussion

The Veteran is service connected for PTSD, rated 100 percent disabling effective February 13, 1993; lumbar strain with degenerative changes, rated 40 percent disabling effective September 29, 2003; bladder dysfunction associated with lumbar strain with degenerative changes, rated 60 percent disabling effective January 13, 2004; right foot drop associated with lumbar strain with degenerative changes, rated 30 percent disabling effective March 31, 2008; right hip pain with degenerative changes, rated 20 percent disabling effective March 31, 2008; inversion contracture right ankle, rated 20 percent disabled effective March 31, 2008; right knee pain with narrowing of medial compartment, rated 10 percent disabling effective March 31, 2008; plantar warts right foot, rated 10 percent disabling effective March 31, 2008; right wrist degenerative joint disease associated with right foot drop, rated 10 percent disabling effective August 31, 2012; left wrist degenerative joint disease associated with right foot drop, rated 10 percent effective August 31, 2012; and erectile dysfunction, rated 0 percent disabling effective January 13, 2004.  

In July 2008, the RO determined that the Veteran had established entitlement to SMC at the "k" level for loss of use of a creative organ, effective January 13, 2004.  The RO also determined at this time that the Veteran had established entitlement to SMC at the (s) level under 38 U.S.C.A. § 1114, effective January 13, 2004.  SMC at the (s) level is referred to as "housebound".  As noted above, there are two different ways to assign SMC (s):  statutory housebound and housebound in fact.  Statutory housebound is warranted where there is at least a single 100 percent rating and separate and distinct disabilities independently ratable at 60 percent.  In this case, the Veteran has a 100 percent rating for PTSD, and bladder dysfunction at an additional 60 percent.  Thus, the SMC (s) level is warranted.  The Board acknowledges that the Veteran is not "housebound" in fact; however, he is entitled to the "housebound" level of SMC due to the statutory level of his disabilities. 

Subsequently, in November 2008, the RO determined that the Veteran had established entitlement to SMC at the "k" level for loss of use of a foot (right), effective August 7, 2008.  The RO changed the effective date to September 29, 2003 in May 2014.

In his notice of disagreement in January 2009, the Veteran asserted that he is entitled to SMC at the next higher rate under SMC(l).  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), (3.352).  As noted, SMC(l) is assigned where there is anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  Id.

The Veteran does not meet the criteria for an enhanced/increased rate under 38 U.S.C.A. § 1114(l).  In this regard, he is not service-connected for visual impairment nor shown to be blind in either eye.  There is also no indication from the private medical records, VA outpatient reports (dated from the 1970s to January 2014) or VA examination reports (dated from the 1970s to April 2013), that he has loss or loss of use of one or both hands or feet, or any extremity (other than the right foot), attributable to service-connected disability, or that he is permanently bedridden or so helpless as to be in the need of regular aid and attendance.  

In terms of aid and attendance, this means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  See 38 C.F.R. § 3.351(b).  The Veteran will be considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set for in 38 C.F.R. § 3.352(a).  See 38 C.F.R. § 3.351(c). 

Determinations as to need for aid and attendance must be based on actual requirement of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability to dress or undress himself or keep himself ordinarily clean and presentable, frequent need for adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid, inability to feed himself through loss of coordination of upper extremities or through weakness, inability to attend to the wants of nature, or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the individual from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352. 

Again, the evidence is clear in showing that the Veteran is not blind in both eyes.  It is also clear in showing that he is not hospitalized or in a nursing home due to incapacity, or mentally incapacitated.  Moreover, he is not shown to be so helpless as to need regular aid and attendance.  In this regard, an August 2012 VA outpatient treatment record shows that the Veteran was seen as a walk-in for bilateral wrist fractures (for which he is service connected for) which resulted from him falling off a roof.  While he was found at this examination to have functional limitations due to his upper extremities, not all his limitations were attributed to his bilateral wrist fractures.  In this regard, the VA examiner remarked that the Veteran's functional disabilities in regard to using his upper extremities to dress self-feed, groom, etc and lower extremities to ambulate were primarily due to incoordination and lack of balance of unknown etiology at that time.  He noted that the Veteran did wear wrist braces on both wrists at that time due to fracture of wrists the prior month which limited his ability to make a fist and hold objects; however, he also noted that the evaluation of coordination of the upper extremities displayed a course tremor and ataxia that was not associated with the wrist conditions.  

Moreover, SMC is only paid for the most part for permanent disabilities.  With respect to the Veteran's wrist fractures, he reported at a follow up appointment in October 2012 that his wrist condition had gotten much better, although it still hurt at times, and his upper extremities were noted at that time to be "normal".  Also, at a later examination in April 2013, the examiner noted that the Veteran had been healing well and was using wrist splints, but had fallen again re fracturing his left wrist.  Findings at this examination revealed that while there was some limitation of motion, there was no additional limitation in range of motion of the wrist following repetitive-use testing, no functional loss and/or functional impairment of the wrist, no wrist ankylosis, and no functional limitation of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner further found that the Veteran's wrist disabilities presented work limitations in that he was unable to perform duties which required frequent flexion and extension of the wrists, frequent handling, pushing or pulling using the hands/wrists.  The fact that the Veteran was found to be able to work, albeit with limitations, does not support the criteria that he be so helpless as to require aid and attendance of another person.  Moreover, the September 2012 VA examiner commented that she was unsure why the appellant would be on a roof (in August 2012) if he were so helpless as to require aid and attendance of another person.   

As to the criterion of being permanently bedridden, "bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. § 3.352(a).  In this regard, the September 2012 VA examiner reported that the Veteran was not permanently bedridden.  She went on to report that being on a roof also did not suggest or support a finding that the claimant was confined to his dwelling due to service connected disorders.

The Veteran also contends entitlement to a higher rate of SMC under 38 C.F.R. § 3.350(f)(2)(vii)(B).  See substantive appeal (VA Form 9) dated in June 2009.  However, this regulatory provision is for blindness with loss of use of an extremity.  That is, a rating under 38 C.F.R. § 3.350(f)(2)(vii)(B) requires blindness in both eyes rated under 38 U.S.C. § 1114(l), (m), or (n), or under the intermediate or next higher rate provisions of the paragraph, when accompanied by service-connected loss or loss of use of one foot which by itself or in combination with another compensable disability would be ratable at 50 percent or more.  As the Veteran does not have service connected blindness, he does not meet these criteria.  

Having considered the aforementioned requirements delineated by law and regulation, the Board finds that the criteria for an award of an enhanced/higher SMC have not been met in this case.  Thus, as the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to special monthly compensation (SMC) at an enhanced/higher rate is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


